864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HAVELOCK PROGRESS PUBLISHING COMPANY, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1367.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1988.

Before RICH, EDWARD S. SMITH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
Havelock Progress Publishing Company, Inc.  (Havelock), appeals from a decision of the Armed Services Board of Contract Appeals (board), No. ASBCA 33975, which granted the government's motion for summary judgment on the ground that revised Department of Defense Instruction 5120.4, issued November 14, 1984, did not negate Havelock's contractual obligation, previously entered into, to pay the government a portion of Havelock's advertising revenues arising out of the publication and distribution of an on-post newspaper.  After careful review of the board's opinion and the arguments of the parties, we hold that the board's decision is correct and that the board's reasoning was sound.  Havelock has not persuaded us of any error.  Accordingly, we affirm the decision on the basis of the board's August 20, 1987, opinion.


2
PAULINE NEWMAN, Circuit Judge, concurring in part, dissenting in part.


3
I agree with the court's decision except for the period after November 14, 1985, the effective date of the instruction.  I would grant the requested relief for this period, through December 31, 1985.